Citation Nr: 1452857	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  09-37 033A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for migraine headaches.

2.  Entitlement to an initial disability rating in excess of 10 percent for fibromyalgia.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine status post cervical fusion.

4.  Entitlement to an initial disability rating in excess of 10 percent for left wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the issues on appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a compensable initial disability rating for migraine headaches, by the appellant through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 10 percent for fibromyalgia, by the appellant through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine status post cervical fusion, by the appellant through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 10 percent for left wrist carpal tunnel syndrome, by the appellant through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence dated in September 2014, (and received by the Board in November 2014), the appellant, through her authorized representative, has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues on appeal and they are dismissed.







	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for a compensable initial disability rating for migraine headaches is dismissed.

The appeal for an initial disability rating in excess of 10 percent for fibromyalgia is dismissed.

The appeal for an initial disability rating in excess of 10 percent for degenerative arthritis of the cervical spine status post cervical fusion is dismissed.

The appeal for an initial disability rating in excess of 10 percent for left wrist carpal tunnel syndrome is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


